Citation Nr: 1609041	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  06-37 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a nervous disorder, to include schizophrenia.  

(In a separate decision, the Board addresses the claim of whether its decision reopening and remanding a claim of entitlement to service connection for a nervous disorder, to include schizophrenia, should be revised or reversed due to clear and unmistakable error (CUE).)


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 6, 1978 to March 31, 1978.  He received a General Discharge/Unsuitability (Defective Attitude) classification, which, upon subsequent application and review, was changed to an Honorable/Unsuitability (Defective Attitude) discharge.

These claims come before the Board of Veterans' Appeals (Board) on appeal of June 2004 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Special Processing Unit (Tiger Team) in Cleveland, Ohio, and Regional Office (RO) in Louisville, Kentucky.    

In December 2009, the Board reopened and denied the Veteran's claim of entitlement to service connection for a nervous disorder, to include schizophrenia.  The Veteran appealed this decision to the U. S. Court of Appeals for Veterans Claims (Court).  In a November 2011 Memorandum Decision (opinion), the Court issued an Order vacating the Board's decision and remanding the claim to the Board for further development and readjudication consistent with the opinion.  The Board in turn remanded the claim to the RO in May 2012.  

During the course of this appeal, the Veteran requested a hearing before the Board in support of his claim for service connection for a nervous disorder, to include schizophrenia.  In February 2010, however, the Veteran withdrew this request.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.

In written statements dated July 2014, August 2015, September 2015, October 2015 and February 2016, the Veteran is raising issues of service connection for a back disability and headaches, both previously denied, and for pension and survivor benefits.  The Board refers these raised matters to the RO for appropriate action.

The Board addresses the claim of entitlement to service connection for a nervous disorder, to include schizophrenia, as reopened, in the REMAND section of this decision, below, and REMANDS this claim to the Agency of Original Jurisdiction (AOJ) for additional development.  


FINDINGS OF FACT

1.  The record does not include a PTSD diagnosis.

2.  In a November 1991 decision, which the Veteran did not appeal, the Board reopened and denied a claim of entitlement to service connection for residuals of a head injury, including headaches, a nervous disorder, brain damage and a scar on the head.  

3.  The evidence received since November 1991 is neither cumulative nor redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim for service connection for a nervous disorder, to include schizophrenia.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 

2.  The November 1991 decision, in which the Board reopened and denied a claim for service connection for residuals of a head injury, including headaches, a nervous disorder, brain damage and a scar on the head, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a nervous disorder, to include schizophrenia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

In October 2015, the Veteran submitted a motion to vacate the Board's decision denying service connection for a nervous disorder, to include schizophrenia.  The Veteran did not specify the date of the Board decision to which he was referring, but given the issue identified, the Board assumes the Veteran meant the December 2009 decision now on appeal.  

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).  The Veteran's motion in this case is moot as the Court vacated the Board's December 2009 decision in November 2010.  The claim of entitlement to service connection for a nervous disorder, to include schizophrenia, is now on appeal and adjudicated anew in this decision.  

II.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  

In the context of a claim that has been previously denied, the notice must inform the claimant of the evidence and information necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  In informing the claimant of what evidence would be considered new and material, VA must examine the basis for the prior denial and identify the evidence that would substantiate the element(s) of a service connection claim found lacking in that denial.  Id. 

VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, the Veteran does not assert that VA violated its duty to notify or that there are any outstanding records that VA should obtain on his behalf.  Rather, he asserts that he should be afforded an examination.  During the course of this appeal, as recently as September 2015, he submitted numerous written statements requesting examinations in support of his appeal.  VA last afforded him such an examination in December 2008, and in August 2013, in response to the Board's 2012 remand instructions, VA obtained a VA medical opinion.  Thereafter, in subsequent request letters, the Veteran did not explain why he believes the December 2008 examination, considered in conjunction with the addendum opinion, is inadequate to decide the claim for service connection for PTSD.  The Board finds another examination is unnecessary.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that claimant has the burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  


III.  Analysis

The Veteran seeks a grant of service connection for a psychiatric disability, including schizophrenia and PTSD, on either an aggravation or direct incurrence basis, as related to his 1978 service in the U.S. Marine Corps.  According to numerous written statements he submitted during the course of this appeal, this psychiatric disability is genetic and became activated during service secondary to stressors he experienced while progressing through boot camp.  Allegedly, prior to service, he experienced other stressors, but his psychiatric disability did not manifest in response until he entered service.  He contends that, during boot camp his uncle died, after which he was ordered home to attend his uncle's funeral.  Upon return, serving became difficult, resulting in the development of PTSD; he has since been diagnosed with multiple psychiatric disabilities, including schizophrenia, PTSD and a personality disorder.  He asserts that favorable medical evidence of record, including a July 1979 report of R.I.E., Ph.D., and a March 2006 opinion of P.W.J., M.D., is sufficient to grant his claims.   

Indeed, the record shows that the Veteran began experiencing difficulties as a child.  In April 1970, at age 11, his elementary school principal referred him to a care center in response to behavioral problems at school.  The Veteran's IQ tested at 84 and he was found to struggle with tasks involving comprehension of social situations.  The evaluating doctor found that the Veteran's parents, then separated, were exerting negative influence over the Veteran; as his home situation became more extreme, the Veteran's behavior became more negative.  During the next few years, the home situation did not improve and a social worker found the Veteran's parents emotionally neglectful and detrimental to the Veteran's personality formation.  

At age 15, the Veteran was found to follow peer groups when under pressure, distorting his otherwise developed sense of right and wrong.  It was thought that placement outside the home was essential to avert delinquency.  Thereafter, the placement occurred but the Veteran continued to experience difficulties, once being described as a disturbed boy.  

In 1976, the Veteran was hospitalized for close to a month for significant head trauma (parietal skull fracture, severe cerebral concussion and three-inch laceration of the scalp) resulting from being struck in the back of the head and knocked unconscious.  During this time period, a doctor noted seizure activity.  

In 1977, the Veteran was jailed following a physical confrontation with a family member involving a deadly weapon.  According to a forensic psychiatric record, prior to this incident, the Veteran had twice been jailed for other offenses.  The psychiatrist who evaluated the Veteran's mental competency following the physical confrontation and diagnosed adjustment reaction of adult life.  

The Veteran served on active duty from February to March 1978.  Within six weeks of being discharged, he was tried and convicted by state authorities for first degree robbery, burglary, rape and murder.  

A.  PTSD  

Service connection may be granted for PTSD when the record includes: medical evidence diagnosing PTSD in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).

The Veteran in this case served on active duty for less than two months in 1978.  The RO attempted to verify his reported stressors, but in January 2015, the Veteran's descriptions thereof were found insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  Service personnel records do establish that during service, as alleged, the Veteran participated in, but did not complete, boot camp and was excused to return home to attend his uncle's funeral, events he claims represent in-service stressors leading to PTSD.  

Once discharged, the Veteran underwent numerous mental health evaluations, during which medical professionals diagnosed multiple psychiatric disabilities, personality disorders, and residuals of a head injury (see below).  He is still under care for such disabilities today.  There is thus no doubt the Veteran currently has a psychiatric disability.  Despite the numerous reports of mental health and head injury evaluations in the record, however, such diagnoses do not include PTSD.  

The Veteran's assertions that he has PTSD represent the only evidence of record of such a diagnosis.  The Veteran is competent to report and describe the nature of certain mental health difficulties he is experiencing such as feeling down, stressed or anxious as these symptoms are capable of lay observation.  However, because he does not possess a recognized degree of medical knowledge to attribute these symptoms to a psychiatric disability or to diagnose PTSD, his assertions in this regard may not be considered competent.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation). 

Inasmuch as there is no competent medical evidence of record of a PTSD diagnosis, the Board concludes that PTSD was not incurred in or aggravated by service.  A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  With regard to this particular claim, the evidence is not in relative equipoise.  The benefit-of-the-doubt rule is thus not applicable given the lack of a current diagnosis of PTSD. 

B.  Other Psychiatric Disabilities, Including Schizophrenia 

Between 1987 and 1990, the RO and the Board previously considered the Veteran's claim for service connection for a nervous disorder.  In November 1991, the Board reopened and denied the Veteran's claim for service connection for residuals of head trauma, including headaches, a nervous disorder, brain damage and a scar of the head.  In deciding this claim, the Board considered the Veteran's service personnel and treatment records, which included no evidence of a head injury or psychiatric disability, post-service treatment records, which included psychiatric and brain injury diagnoses, and the Veteran's written statements and reported medical histories.  The Board based its denial on the following findings: (1) The Veteran did not sustain head trauma in service; (2) None of his neuropsychiatric disorders resulted from an in-service injury; and (3) He did not have any acquired psychiatric disorder that originated in or was made worse by service.  

The Board notified the Veteran of its decision and his appellate rights with regard to the decision.  The Veteran did not, however, appeal it and VA did not receive new and material evidence within one year of that decision.  38 C.F.R. § 3.156(b) (2015).  The November 1991 decision is thus final.  38 U.S.C. A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015). 

The Veteran attempted to reopen his claim by written statement received in February 1992.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The phrase "raise[s] a reasonable possibility of substantiating the claim" enables rather than precludes reopening, consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence on each unproven element of a claim.  Id. at 120.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of a claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The pertinent evidence that has been associated with the claims file since the Board's November 1991 decision includes the Veteran's and his former and present representatives' written statements, post-service treatment records, a VA examination report, a VA medical opinion, information from the Social Security Administration (SSA), and letters from mental health professionals, including Drs. R.I.E. and P.W.J., K.G.A., Ph.D., and D.B.C., M.D.  This evidence is new, neither cumulative nor redundant of the evidence previously of record.

This evidence is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate this claim.  Specifically, the letters from Drs. R.I.E. and P.W.J. collectively establish a possible link between the Veteran's current psychiatric disability and his period of service.  The former indicates that within six weeks of discharge from service, the Veteran might not have had conscious control of his behavior.  The latter suggests that it is possible the Veteran was discharged from service due in some part to the onset of a mental disorder.  

The absence of evidence showing that a psychiatric disability originated in or became worse as a result of service formed one of the bases of the Board's previous denial of the claim of entitlement to service connection for a nervous disorder, to include schizophrenia.  Given that the record now includes such evidence, the Board many reopen this claim on the basis that new and material evidence has been received.  It may not, however, proceed in adjudicating this claim as further development of the claim is necessary.


ORDER

Service connection for PTSD is denied.

New and material evidence having been received, the claim of entitlement to service connection for a nervous disorder, to include schizophrenia, is reopened.  


REMAND

During the course of this appeal, VA assisted the Veteran by affording him a VA examination and obtaining a VA medical opinion in support of the claim of entitlement to service connection for a nervous disorder, to include schizophrenia.  However, the report of this examination and the written opinion, considered collectively with all other evidence of record, are inadequate to decide this claim.  

As the Court found in its November 2011 Memorandum Decision, in its prior decision, the Board erred by failing to discuss whether the Veteran's psychiatric disorder is congenital in nature and, if so, whether it constitutes a disease or defect.  With this in mind, in its May 2012 Remand requesting an opinion on the etiology of the Veteran's psychiatric disability, the Board noted that VA considered schizophrenia, with which the Veteran has predominantly been diagnosed, a disease (rather than a defect) for rating purposes.  The Board did not seek an opinion on the matter.  

The examiner then reviewed the Veteran's record and could not determine to the probability required whether the Veteran had schizophrenia.  According to the examiner's opinion, dated August 2013, the Veteran experienced a mental health condition prior to service, a condition that has progressed to the mental health symptoms he has today.  The examiner indicated that, due to the Veteran's multiple psychiatric disabilities, personality disorders and brain disorders diagnosed over the years, found to be influenced by the Veteran's inconsistent effort and willful manipulation, it was extremely challenging to diagnose accurately the Veteran's current psychiatric disability.  The examiner further indicated that, attempting to predict the past course of the illness, the dynamics of which cannot be fully understood, would result in speculation.  As such, she characterized the Veteran's current psychiatric disability broadly as a "mental health illness" and found that, based on the Veteran's pre-service treatment for behavioral problems at Green River Boys camp and a legal charge of wanton endangerment brought against him, that mental health illness preexisted service.

In light of this conclusion, the Board needs an addendum opinion discussing whether the Veteran's psychiatric disability, however diagnosed, including broadly, is congenital and, if so, whether it represents a disease or defect.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, to prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Congenital and developmental defects and personality disorders are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  Although service connection may not be granted for a congenital or developmental "defect", such a defect can be subject to superimposed disease or injury and if that superimposed disease or injury develops during military service, resulting in increased disability, service connection may be warranted for the consequent disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of VA General Counsel's opinion 01-85 (March 5, 1985)).  

Service connection may be granted for diseases, rather than defects, of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease constituted in-service aggravation of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90.  However, the mere fact that a condition is the result of a congenital cause does not necessarily mean that the condition, itself, manifested before service or that it was not aggravated by service.  If the congenital condition is not noted at entry into service, the presumption of soundness applies.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing to Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) for the proposition that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination be free and clear of any noted disease or disabilities).  In such a case, service connection may be established for a congenital disease by finding that it was incurred in or aggravated by service. 

Accordingly, this claim is REMANDED for the following action:

1.  Return this case to the VA examiner who evaluated the Veteran's claims file in August 2013 for an addendum opinion.  Request the examiner to:

a.  Review the electronic records, including her August 2013 written opinion, and indicate in writing in the record that the review included all pertinent evidence.

b.  Offer an opinion as to whether the Veteran's current mental health condition (identified in August 2013 as preexisting service and progressing to the mental health symptoms the Veteran has today) is congenital in nature.  

c.  If so, also offer an opinion as to whether that condition is considered a disease or defect.  

d.  Provide rationale for each opinion.  

e.  If any opinion cannot be expressed without resorting to mere speculation, indicate in writing in the record why this is the case, including, for instance, by addressing whether there is additional evidence that could be obtained to aid in providing the opinion or whether the limits of medical knowledge have been exhausted, etc. 

2.  Ensure the opinion complies with the instructions noted above and, if it does not, return it to the examiner for correction.

3.  Readjudicate this claim based on all of the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran a supplemental statement of the case and an appropriate time period to respond before returning this case to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


